DETAILED ACTION
This Office Action is in response to communication filed 11/17/2020.
Applicant amended claims 1, 11, and 20.
Claim 20 is canceled via Examiner’s Amendment.
Claims 1-3, 5-13, and 15-19 allowed (renumbered to 1-18).


Examiner's Amendment
Claim 20 has been canceled as authorized by Attorney Rajiv Patel in an Examiner Initiated interview dated 12/30/2020.  See also attached post-interview follow-up email confirmation. 
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Rajiv Patel on 12/30/2020.
The application has been amended as follows:
Claim 20 is canceled.







Allowable Subject Matter
Claims 1-3, 5-13, and 15-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art(s) include:
Tiu et al.	8,037,093		Feeding updates to landing pages of users of an online social network from external sources
Tiu discloses a method and system for feeding updates to landing pages of users in an online social network from external sources, wherein updates that a user of an online social network makes at another web site are automatically reflected on the user's landing page maintained by the online social network. Even though the user maintains a blog or other such content at another web site, stores photos at still another web site, and uploads videos on yet another web site, updates that the user makes at any of these web sites are automatically be reflected on the user's landing page. Further when an update event occurs, other users of the online social network are notified according to various criteria that they have set.
Varghese	2007/0106557		Advertisements with Compensation for Attention
Varghese discloses a method and system where an advertisement is selectively broadcast or otherwise distributed with a compensation tag indicating that a user may receive compensation for his or her attention to the advertisements. If the user responds to the compensation tag, his or her attention to the advertisement is verified and he or she is compensated. More specifically, Varghese discloses that after a user has responded to a compensation tag, the advertisement associated with that 
Carson et al.	2010/0205179		SOCIAL NETWORKING SYSTEM AND METHOD
Carson discloses a social networking system that allows users to upload information about themselves to a remote database, and are able to connect to other users thus establishing links. These links may be categorized based on the relationship between the users, e.g., family, friends, co-workers, etc. The uploaded information may also be categorized using the same categories of relationships. The information of each user may then only be sent to users having a connection category that matches the information category.  In addition, Carson features a browser plug-in that generates a graphical user interface in order for a user to interact with this system.
Wroblewski	2007/0067798		Hover-buttons for user interfaces
Wroblewski discloses systems and methods for interacting with user-selectable objects in a graphical user interface.  For example interacting with primary and secondary user-selectable objects in a graphical user interface by associating secondary user-selectable objects with primary user-selectable objects, displaying secondary user-selectable objects associated with a respective primary user-selectable object when the respective primary user-selectable object is selected, and selecting one of the secondary user-selectable objects when a cursor is proximate of the one of the secondary user-
Independent claim 1 is allowed because the best prior art of record, Tiu, Varghese, Carson, and Wroblewski, alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
receiving, by a management system, from a computing device, a first communications message associated with a user account, the first communication message indicating a request to store a content item from within a web page of a third party, the web page rendered in a web browser software of the computing device, the request made by a plug-in component of the web browser software in response to a user selecting a graphical user interface (GUI) icon generated by the plug-in component and rendered by the web browser software as an overlay on the content item in the web page, the request including an indication of the content item, the plug-in component installed on the web browser software of the computing device, wherein the plug-in component generates the GUI icon for rendering by the web browser software in response to detecting the content item on the web page of the third party; 

storing the content item with a unique identifier in a computing storage of the management system, the unique identifier substituted for an identifier associated with the content on the web page, the unique identifier preventing subsequent tracking of the content by the web page; 

retrieving additional information regarding the content item from a server associated with the third party; 

storing in the computing storage the associated additional information regarding the content item with the content item; 

transmitting, using secure communications, a member page including the content item and the associated additional information to the web browser software of the computing device for rendering by the web browser software for the user, the member page including a sharing GUI element to enable sharing of the content item with a target user of the management system; 

receiving a second communications message from the web browser software of the computing device to share the content item with the target user;

 receiving a third communications message from a target web browser software of a target computing device associated with the target user, the third communications message indicating a request for a home page of the target user; and 

transmitting, using secure communications, the home page including the content item and the additional information to the target web browser of the target computing device for rendering by the target web browser, the content item identified using the unique identifier in the home page, the content item transmitted to the web browser of the target computing device from the storage unit of the management system.


The general concept of the claimed invention involves a first user saving an advertisement/content from a webpage, providing and sharing the advertisement/content on the first user’s personal webpage, and where one or more other users may then view and interact with the advertisement/content without the advertisement/content tracking the other user(s).  Other notable features of the claimed invention include elements such as: a plug-in component of a web browser that generates a graphical user interface (GUI), including selectable icons, which are rendered by the web browser as an overlay on content items displayed on a webpage rendered by the web browser; the GUI icon elements include functionality that enables the sharing of the rendered content item with a target user of the management system; and substituting an identifier associated with the advertisement/content on the webpage with a unique identifier thereby preventing the tracking of subsequent interactions and/or views of the advertisement/content.  
In regards to prior art, there are numerous instances of existing prior art that teach and/or disclose the elements of one or more of the individual steps of the claimed invention (the above cited prior art references being some of the most notable). When the individual steps that make up the invention as claimed are each taken separately and considered independently as an individual step, there is at least one or more existing prior art that teaches and/or discloses the elements for each one of those individual steps.  Thus, all of the steps of the claimed invention, when each are considered 

Independent claims 11 and 20 are allowable based on a similar rationale.  Dependent claims 2, 3, 5-10, 12, 13, and 15-19 are allowable based on the same rationale as the claims from which they depend.
The Examiner notes the Applicant's invention is directed to patent eligible subject matter under 35 U.S.C. §101. 
The claimed invention includes features such as a plug-in component of a web browser that generates a graphical user interface as an overlay on content items displayed in the webpage; substituting identifiers of content on the web pages; securely allowing member pages to be viewed and shared to see the content; etc.  Based on these types of features the claimed invention is considered to be practically applied.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                        
/LUIS A BROWN/Primary Examiner, Art Unit 3682